DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-42 are pending.  Claims 1-21 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-25 are dependent on claim 23 and are objected to based on their dependency to objected claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 27, 29-30, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari (PGPUB 2015/0319149), and further in view of Buttolo et al (US 9,875,589).

Regarding Claims 22, 40, and 42: 
Alshammari teaches a method, a subscriber system, and at least one non-transitory storage media storing instructions, comprising: 
at least one computer processor; and
at least one non-transitory storage media storing instructions which, when executed by the at least one computer processor, are to cause the subscriber system to:
generate an entropy (paragraph 157, Bob randomly generates a string MBob; paragraph 161, Bob publicly sends MBob (entropy), ZBob, and SaltAlice to Alice); 
transmit a synchronization message to a provider system, the synchronization message comprising the entropy (paragraph 157, Bob randomly generates a string MBob; paragraph 161, Bob publicly sends MBob (entropy), ZBob, and SaltAlice to Alice); 
receive a salt from the provider system (paragraph 165, Alice computers exponent v as function of SAlice and SaltAlice (first salt); paragraph 166, Alice computes V using ZBob and v; paragraph 167-168, Alice generates R using H(V) and MBob (entropy); Alice uses R to generate α, β; paragraph 175-177, Alice chooses random exponent and computes XAlice=Gx mod P; Alice generates CAlice (second salt) using XAlice, α, and β and sends to Bob); 
verify that the salt was generated using the entropy (paragraph 182-184, by the end of this phase, encrypted DH public keys will be exchanged between Alice and Bob; the challenge is whether both parties will be able to decrypt these keys successfully or not; Alice and Bob have exchanged encrypted DH public keys (CAlice, CBob); the two parties can now decrypt the DH public keys if and only if they have identical session values (α, β, d); once they successfully decrypt ephemeral DH public keys, they can compute a key and verify it using a one-way hash function; EXAMINER’S NOTE: following this process verifies to Bob that CAlice- was generated using α, β derived from the entropy M-Bob); 
calculate session keys using the salt (paragraph 175-177, Alice generates CAlice and sends to Bob; paragraph 191, Bob retrieves XAlice from CAlice; paragraph 207-208, Bob computes session key SK as follows: SK=H(α|β|P|G|K|XAlice|YBob); paragraph 204, shared session key SK for secure communication); and
receive a protected message from the provider system (paragraph 28, secure and authenticated communication between two parties; paragraph 204, shared session key SK for secure communication).
Alshammari does not explicitly teach wherein the subscriber system is a vehicle service subscriber system associated with a vehicle service subscriber;
the provider system is a vehicle service provider system;
the vehicle service provider system associated with at least one vehicle; and
authenticate the protected message using the session keys, wherein the protected messages used to provide a ride involving the at least one vehicle.
However, Buttolo teaches the concept wherein a subscriber system is a vehicle service subscriber system associated with a vehicle service subscriber (col 2 line 30-59, smartphones or other personal devices of the vehicle users; mobile device confirms vehicle identifier associated with ride-share transaction);
a provider system is a vehicle service provider system (col 2 line 30-41, vehicle enhanced with wireless communication interface may be in communication with smartphones or other personal devices of the vehicle users; col 2 line 42-59, vehicle transmits encrypted broadcast to announce that vehicle access may be available to an authorized user; mobile device confirms vehicle identifier associated with ride-share transaction);
the vehicle service provider system associated with at least one vehicle (col 2 line 30-41, vehicle enhanced with wireless communication interface); and
authenticating a protected message using session keys (col 2 line 42-59, vehicle transmits an encrypted broadcast via the communication interface to announce that vehicle access may be available to an authorized user; mobile device that detects the broadcast is configured to decrypt the message and use vehicle identifier and vehicle location included within the broadcast to confirm that the detected vehicle access broadcast is from a correct vehicle; col 7 line 5-26, encryption key generator 218 defines an encryption key and a decryption key to be used by the vehicle 102 and the mobile device 152 in association with the current transaction; cryptographic keys may be symmetric keys), the protected message used to provide a ride involving the at least one vehicle (col 2 line 42-59, vehicle transmits an encrypted broadcast via the communication interface to announce that vehicle access may be available to an authorized user; mobile device that detects the broadcast is configured to decrypt the message and use vehicle identifier and vehicle location included within the broadcast to confirm that the detected vehicle access broadcast is from a correct vehicle; the mobile device may confirm that the vehicle identifier included with the detected broadcast corresponds to a vehicle identifier associated with a previously-made transaction; the transaction may be a pick-up for a ride share).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine vehicle rideshare service message teachings of Buttolo with the salted session key generation teachings of Alshammari, in order to apply secure key exchange methods to real world transactions facing steadily increasing demand, such as negotiating a ride share, thus providing a means of securing passenger/provider information in flight using high-entropy (and thus higher security) means such as generating a key using the exchange of multiple salts (i.e. random/pseudorandom data).

Regarding Claim 27: 
Alshammari in view of Buttolo teaches the method of claim 22.  In addition, Alshammari teaches wherein the session keys are calculated using a hashed key derivation function, an input key material and the salt (paragraph 175-177, Alice generates CAlice and sends to Bob; paragraph 191, Bob retrieves XAlice from CAlice; paragraph 207-208, Bob computes session key SK as follows: SK=H(α|β|P|G|K|XAlice|YBob); paragraph 204, shared session key SK for secure communication).

Regarding Claim 29: 
Alshammari in view of Buttolo teaches the method of claim 22.  In addition, Alshammari teaches the method further comprising initializing, by the subscriber system using the at least one processor, a protected message receiver for receiving the protected message from the provider system responsive to verifying that the salt was generated using the entropy (paragraph 211-213, claimed embodiments may be provided as a utility application, background daemon, or component of an operating system, or combination thereof, executing in conjunction with CPU 400 and an operating system; computing system in FIG. 4 also includes a network controller 406, such as an Intel Ethernet PRO network interface card from Intel Corporation of America, for interfacing with network 44; as can be appreciated, the network 44 can be a public network, such as the Internet, or a private network; paragraph 28, challenge-based mechanism for establishing secure and authenticated communication between two parties who shared a secret in advance; paragraph 182-184, Alice and Bob have exchanged encrypted DH public keys (CAlice, CBob); the two parties can now decrypt the DH public keys if and only if they have identical session values (α, β, d); once they successfully decrypt ephemeral DH public keys, they can compute a key and verify it using a one-way hash function; paragraph 175-177, Alice generates CAlice and sends to Bob; paragraph 191, Bob retrieves XAlice from CAlice; paragraph 207-208, Bob computes session key SK as follows: SK=H(α|β|P|G|K|XAlice|YBob); paragraph 204, shared session key SK for secure communication); and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, and the provider system is a vehicle service provider system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claims 22 and 26.

Regarding Claim 30: 
Alshammari in view of Buttolo teaches the method of claim 22.  In addition, Buttolo teaches wherein the vehicle service subscriber system receives the salt responsive to transmitting a request to the vehicle service provider system for the ride in the at least one vehicle (col 5 line 3-21, mobile devices 152 may each be in communication with a ride-share transaction server (hereinafter, server) 206 configured to receive a ride-share transaction request from the mobile devices 152 and generate and distribute to the vehicle 102 and the mobile devices 152 one or more encryption keys, vehicle identifiers, mobile device identifiers, and location offset values in association with the request; col 7 line 5-56, key is random bit string).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claims 22 and 30.

Claim(s) 26, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo, and further in view of Yajima et al (PGPUB 2016/0191408).

Regarding Claim 26: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches the method, further comprising: 
determining, by the vehicle service subscriber system using the at least one processor, that the salt excludes the entropy; and 
transmitting, by the vehicle service subscriber system using the at least one processor, a message to the vehicle service provider system indicating a possible replay attack.
However, Yajima teaches the concept of determining, by a subscriber system using at least one processor, that a salt excludes an entropy (paragraph 62-63, apparatus generates initial counter value by encrypting random number with common key; paragraph 65, MAC derived from initial counter value; paragraph 70, MAC received by communication control apparatus; paragraph 71-72, comparator 22 determines whether the MAC 1 and the MAC 2 match (step S29); when the MAC 1 and the MAC 2 match, the comparator 22 determines that a replay attack has not been detected, and terminates the process); and
transmitting, by the subscriber system using the at least one processor, a message to a provider system indicating a possible replay attack (paragraph 75-76, when the MAC 1 and the MAC 2 do not match, the comparator 22 determines that an attack has been detected (“NO” in step S50, step S51); thereafter, the comparator 22 issues a request to abort the process of the frame identified on the basis of the ID with which the attack has been detected, to the reception node 60 via the connection wire 72); and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, and the provider system is a vehicle service provider system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 26.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the replay detection and notification teachings of Yajima with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to protect a transaction system from a well-known type of attack by incorporating changing elements into a series of messages, thereby providing the ability to detect when the same message data had been received twice, and alerting the system to a possible attack using intercepted and replayed messages.

Regarding Claim 38: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein the salt is a first salt, the method further comprising: 
receiving, by the vehicle service subscriber system using the at least one processor, a second salt from the vehicle service provider system, the second salt excluding a scheduled salt update associated with the second salt; and 
transmitting, by the vehicle service subscriber system using the at least one processor, a replay warning message to the vehicle service provider system indicating a possible replay attack.
However, Yajima teaches the concept wherein a salt is a first salt, a method comprising: 
receiving, by a subscriber system using at least one processor, a second salt from a provider system, the second salt excluding a scheduled salt update associated with the second salt (paragraph 47, the counter value is a value that is used to generate a MAC and is updated by the counter 14 as needed; paragraph 62-63, apparatus generates initial counter value by encrypting random number with common key; paragraph 65, MAC derived from counter value; paragraph 70, MAC received by communication control apparatus; paragraph 75-76, when the MAC 1 and the MAC 2 do not match, the comparator 22 determines that an attack has been detected (“NO” in step S50, step S51)); and 
transmitting, by the subscriber system using the at least one processor, a replay warning message to the provider system indicating a possible replay attack (paragraph 75-76, when the MAC 1 and the MAC 2 do not match, the comparator 22 determines that an attack has been detected (“NO” in step S50, step S51); thereafter, the comparator 22 issues a request to abort the process of the frame identified on the basis of the ID with which the attack has been detected, to the reception node 60 via the connection wire 72); and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, and the provider system is a vehicle service provider system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 26.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the replay detection and notification teachings of Yajima with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to protect a transaction system from a well-known type of attack by incorporating changing elements into a series of messages, thereby providing the ability to detect when the same message data had been received twice, and alerting the system to a possible attack using intercepted and replayed messages.

Claim(s) 28, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo, and further in view of Trere (PGPUB 2021/0184869).

Regarding Claim 28: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein the salt is generated using a hash-based message authentication code based on the entropy.
However, Trere teaches the concept wherein a salt is generated using a hash-based message authentication code based on an entropy (paragraph 58-59, “progressive” HMAC calculated using a salt and an HMAC key (entropy)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the second salt teachings of Trere with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to combine additional pseudorandom data values in the result, thereby raising the overall entropy resulting in an improvement to the security environment.

Regarding Claim 31: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein the salt is generated by a cryptographic hash performed on a previous salt using the entropy.
However, Trere teaches the concept wherein a salt is generated by a cryptographic hash performed on a previous salt using an entropy (paragraph 58-59, “progressive” HMAC calculated using a salt and an HMAC key (entropy)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the second salt teachings of Trere with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to combine additional pseudorandom data values in the result, thereby raising the overall entropy resulting in an improvement to the security environment.

Regarding Claim 32: 
Alshammari in view of Buttolo and Trere teaches the method of claim 31.  In addition, Trere teaches wherein the previous salt comprises pseudorandom data generated by the provider system (paragraph 46, nonce is random/pseudorandom number; paragraph 49, HMAC or salted-HMAC key obtained by applying hash-based simple key derivation function to nonces); and
Buttolo teaches wherein the provider system is a vehicle service provider system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 32.
The rationale to combine Alshammari and Trere is the same as provided for claim 31 due to the overlapping subject matter between claims 31 and 32.

Regarding Claim 33: 
Alshammari in view of Buttolo and Trere teaches the method of claim 31.  In addition, Trere teaches the method, further comprising: 
determining, by the subscriber system using the at least one processor, that an update indicates that the previous salt is valid until a particular time, wherein the subscriber system receives the salt from the provider system within the update (paragraph 57, key rotation including nonce rotation; such a rotation of the session secret and session keys is accomplished by initiating a second instance of at least a portion of handshake messaging phase); and 
Alshammari teaches decrypting, by the subscriber system using the at least one processor, protected messages based on the previous salt (paragraph 28, secure and authenticated communication between two parties; paragraph 204, shared session key SK for secure communication), and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, and the provider system is a vehicle service provider system (col 2 line 30-59); and
the protected messages for providing the ride in the at least one vehicle (col 2 line 42-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 33.
The rationale to combine Alshammari and Trere is the same as provided for claim 31 due to the overlapping subject matter between claims 31 and 33.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo, and further in view of Trevethan (PGPUB 2020/0145231).

Regarding Claim 34: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein the vehicle service subscriber system is one of a plurality of vehicle service subscriber systems, and the salt comprises a chained plurality of elements, wherein each element of the chained plurality of elements is generated using a different entropy generated by a respective vehicle service subscriber system of the plurality of vehicle service subscriber systems.
However, Trevethan teaches the concept wherein a subscriber system is one of a plurality of subscriber systems (paragraph 83, enrolment method may be performed to allow a node to join a pre-existing group that has been initialized for use with a threshold signature scheme without having to issue a new group public key; paragraph 84, prospective member (which may be designated Pn+1) is a node attempting to enroll in the group), and a salt comprises a chained plurality of elements, wherein each element of the chained plurality of elements is generated using a different entropy generated by a respective subscriber system of the plurality of subscriber systems (paragraph 88, the enrollment group members each split their own secret share, si, into parts; more particularly, each participant, P-i, where i=1, . . . , t+1, provisions their enclave Ei to multiply their secret share, si, by the Lagrange interpolation coefficient determined with a new point (n+1); paragraph 91-92, each enclave Ei retains a secret share part, si’, and exchanges the rest of the secret share parts with the other t enclaves of the enrolment group, UE; each enclave, Ei, then adds all the secret share parts received from all other members of UE to the secret share part, si’, that was retained by that enclave, Ei, to obtain a secret share sum, vj); and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 34.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the group secret generation teachings of Trevethan with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to provide a method for multiple users/devices to securely distribute secret data, thereby allowing more than one user to participate in a secure cryptosystem.

Regarding Claim 35: 
Alshammari in view of Buttolo and Trevethan teaches the method of claim 34.  In addition, Trevethan teaches wherein the salt is a first salt, the entropy is a first entropy, the subscriber system is a first subscriber system of the plurality of subscriber systems, and the session keys are first session keys (paragraph 83, enrolment method may be performed to allow a node to join a pre-existing group that has been initialized for use with a threshold signature scheme without having to issue a new group public key; paragraph 84, prospective member (which may be designated Pn+1) is a node attempting to enroll in the group), the method further comprising: 
receiving, by the first subscriber system using the at least one processor, an update from the provider system, the update comprising a second salt generated using a second entropy generated by a second subscriber system of the plurality of subscriber systems (paragraph 88, the enrollment group members each split their own secret share, si, into parts; more particularly, each participant, P-i, where i=1, . . . , t+1, provisions their enclave Ei to multiply their secret share, si, by the Lagrange interpolation coefficient determined with a new point (n+1); paragraph 91-92, each enclave Ei retains a secret share part, si’, and exchanges the rest of the secret share parts with the other t enclaves of the enrolment group, UE; each enclave, Ei, then adds all the secret share parts received from all other members of UE to the secret share part, si’, that was retained by that enclave, Ei, to obtain a secret share sum, vj; paragraph 93, each enclave, Ei, then sends secret share data to the prospective member's enclave); and 
calculating, by the first subscriber system using the at least one processor, second session keys using the second salt (paragraph 96, group public key is generated); and.
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, the provider system is a vehicle service provider system (col 2 line 30-59), and calculating for providing the ride in the at least one vehicle (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 35.
The rationale to combine Alshammari and Trevethan is the same as provided for claim 34 due to the overlapping subject matter between claim 34 and 35.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo and Trevethan, and further in view of Yajima.

Regarding Claim 36: 
Alshammari in view of Buttolo and Trevethan teaches the method of claim 35.
Neither Alshammari nor Buttolo nor Trevethan explicitly teaches wherein the protected message is a first protected message, the method further comprising: 
determining, by the vehicle service subscriber system using the at least one processor, that the second session keys fail to authenticate a second protected message received from the vehicle service provider system; and 
transmitting, by the vehicle service subscriber system using the at least one processor, a replay warning message to the vehicle service provider system indicating a possible replay attack.
However, Yajima teaches the concept wherein a protected message is a first protected message (paragraph 62-63, apparatus generates initial counter value by encrypting random number with common key; paragraph 65, MAC derived from counter value), a method comprising: 
determining, by a subscriber system using at least one processor, that second session keys fail to authenticate a second protected message received from a provider system (paragraph 47, the counter value is a value that is used to generate a MAC and is updated by the counter 14 as needed; paragraph 69, the counter 44 increments the counter value in preparation for the next MAC calculation; paragraph 62-63, apparatus generates initial counter value by encrypting random number with common key; paragraph 65, MAC derived from counter value; paragraph 70, MAC received by communication control apparatus; paragraph 75-76, when the MAC 1 and the MAC 2 do not match, the comparator 22 determines that an attack has been detected (“NO” in step S50, step S51)); and 
transmitting, by the subscriber system using the at least one processor, a replay warning message to the provider system indicating a possible replay attack (paragraph 75-76, when the MAC 1 and the MAC 2 do not match, the comparator 22 determines that an attack has been detected (“NO” in step S50, step S51); thereafter, the comparator 22 issues a request to abort the process of the frame identified on the basis of the ID with which the attack has been detected, to the reception node 60 via the connection wire 72); and
Buttolo teaches wherein the subscriber system is a vehicle service subscriber system, and the provider system is a vehicle service provider system (col 2 line 30-59).
The rationale to combine Alshammari and Buttolo is the same as provided for claim 22 due to the overlapping subject matter between claim 22 and 36.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the replay detection and notification teachings of Yajima with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo and Trevethan, in order to protect a transaction system from a well-known type of attack by incorporating changing elements into a series of messages, thereby providing the ability to detect when the same message data had been received twice, and alerting the system to a possible attack using intercepted and replayed messages.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo, and further in view of Lee et al (PGPUB 2013/0097265).

Regarding Claim 37: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein a maximum number of vehicle service subscriber systems allowed to join a service session administered by the vehicle service provider system is limited to a threshold number of vehicle service subscriber systems specified by the vehicle service provider system.
However, Lee teaches the concept wherein a maximum number of vehicle service subscriber systems allowed to join a service session administered by a vehicle service provider system is limited to a threshold number of vehicle service subscriber systems specified by the vehicle service provider system (paragraph 68, vehicle-mounted terminals; paragraph 128, terminal checks whether or not the number of invited users does not exceed a maximum numerical value allowed in the group session).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the maximum users in a session teachings of Lee with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to prevent overloading a system or physical environment such as a conversation or rideshare by allowing too many users to participate in a shared session, thereby improving the user experience by preventing crowding.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshammari in view of Buttolo, and further in view of Coady et al (PGPUB 2019/0176323).

Regarding Claim 39: 
Alshammari in view of Buttolo teaches the method of claim 22.
Neither Alshammari nor Buttolo explicitly teaches wherein the protected message is a black channel message.
However, Coady teaches the concept wherein a protected message is a black channel message (paragraph 33, master control system for encrypted communication with mobile robots using standard wireless Ethernet network via black-channel communication).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the black-channel communication teachings of Coady with the salted session key generation for vehicle service communication teachings of Alshammari in view of Buttolo, in order to provide improved entropy and security to encrypted communications over commercially available technology for safety related communication, thereby raising encryption strength and improving the security environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491